BINGHAM, Circuit Judge
(concurring). All the evidence introduced in this case was received without objection or exception. At the close of the government’s ease the defendants moved for a directed verdict, which was denied, subject to exception. The error assigned is to the denial of this motion. Consequently the only question is whether there was any substantial evidence from which the jury, as reasonable men, could find that the defendants were guilty of the crime charged. There can be no doubt' that there was abundant evidence and that the denial of the motion was proper. The question of the competency of the evidence is not before us. If the defendants had desired to raise that question, on the ground that it was illegally procured, they should have excepted to the evidence when offered, or to its retention as soon as it appeared that it was illegally procured.
If, however, the question of the competency of the evidence can properly be regarded as before us, I agree that the seizure was lawful, and that the evidence obtained thereby was competent, and properly received.